

EXECUTION COPY
 
AMENDMENT NO. 1 AND CONSENT NO. 1
 
TO
 
CREDIT AGREEMENT
 
This Amendment No. 1 and Consent No. 1 to the Credit Agreement, dated as of May
7, 2007 (this “Amendment No. 1”), is entered into among Express Scripts, Inc., a
Delaware corporation (the “Company”), the Lenders signatory hereto (the “Term-1
Lenders”) and Credit Suisse, in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and amends the Credit
Agreement dated as of October 14, 2005 (as amended to the date hereof and as the
same may be further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) entered into among the Company, the institutions
from time to time party thereto as Lenders (the “Lenders”), the Administrative
Agent, the Syndication Agent and the other agents and arrangers named therein.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to create new Term-1 Loans under the Credit
Agreement having, except as provided herein, identical terms with, having the
same rights and obligations under the Loan Documents as, the Term Loans, as set
forth in the Credit Agreement and Loan Documents;
 
WHEREAS, each Person who executes and delivers this Amendment No. 1 as a Term-1
Lender will make Term-1 Loans to the Company, the proceeds of which will be used
by the Company to make open-market purchases of its common stock;
 
WHEREAS, the Company has requested that a Term-1 Loan facility in an aggregate
amount of $800,000,000 be made available to the Company, on the terms and
conditions set forth in this Amendment No. 1; and
 
WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
to consent to new term loans under the Credit Agreement and to provide the
consents to effect the changes described below;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
 
Section 1.  Amendments Relating to the Term-1 Commitments
 
The Credit Agreement is, effective as of the date specified in Section 2(a) of
this Amendment No. 1, amended as set forth below:
 
(a)  Amendments to Section 1.1 of the Credit Agreement. Section 1.1 is hereby
amended as follows:
 
(i)  The definition of “Funding Date” shall be amended and restated in its
entirety to read as follows:
 
“Funding Date” means the date of the funding of a Loan, including Term-1 Loans
and Delayed Draw Term-1 Loans.
 
(ii)  The definition of “Lenders” shall be amended and restated in its entirety
to read as follows:
 
“Lender” and “Lenders” means (i) the persons identified as “Lenders” and listed
on the signature pages of this Agreement and (ii) effective as of the Amendment
No. 1 Effective Date, the Persons identified as “Lenders” and listed on the
signature pages of Amendment No. 1, together with their successors and permitted
assigns pursuant to subsection 10.1, and the term “Lenders” shall include Swing
Line Lender unless the context otherwise requires; provided that the term
“Lenders”, when used in the context of a particular Commitment, shall mean
Lenders having that Commitment.
 
(iii)  The definition of “Term Loans” shall be amended and restated in its
entirety to read as follows:
 
“Term Loans” shall mean the term loans, including the Term-1 Loans, made by
Lenders to the Company pursuant to subsection 2.1(A)(i).
 
(iv)  The definition of “Term Loan Commitment” shall be amended and restated in
its entirety to read as follows:
 
“Term Loan Commitment” shall mean the commitment of a Lender to make (i) a Term
Loan as set forth on Schedule 2.1, (ii) effective as of the Amendment No. 1
Effective Date, such Lender’s Term-1 Commitment, and such Lender’s Delayed Draw
Term-1 Commitment, in each case as the same may be (a) reduced from time to time
pursuant to subsection 2.4 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to subsection 10.1.
 
(v)  The following new definitions shall be added to Section 1.1 in alphabetical
order:
 
“Amendment No. 1” means that certain Amendment No. 1 and Consent No. 1 to this
Agreement, dated as of May 7, 2007, among the Company, the Administrative Agent,
and the Requisite Lenders.
 
“Amendment No. 1 Effective Date” means the date that this Amendment No. 1
becomes effective.
 
“Amendment No. 1 Lender Addendum” means the Lender Addendum in substantially the
form attached to Amendment No. 1 as Exhibit A.
 
“Delayed Draw Term-1 Commitment” means as to any Lender, the obligation of such
Lender, if any, to make a Delayed Draw Term-1 Loan to the Company following the
Amendment No. 1 Effective Date, in a principal amount not to exceed the amount
set forth opposite such Lender’s name under the heading “Delayed Draw Term-1
Commitment” on Schedule 1 to the Amendment No. 1 Lender Addendum delivered by
such Lender, or, as the case may be, in the Assignment Agreement pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. On the Amendment No. 1 Effective Date, the
aggregate amount of the Delayed Draw Term-1 Commitments is $600,000,000.
 
“Delayed Draw Term-1 Commitment Percentage” means as to any Lender at any time,
the percentage derived by dividing (x) the undrawn amount of such Lender’s
Delayed Draw Term-1 Commitment at such time by (y) the undrawn amount of all
Lenders’ Delayed Draw Term-1 Commitments at such time.
 
“Delayed Draw Term-1 Commitment Termination Date” means the date which is the
earliest of (y) December 31, 2007 and (z) the first date on which all undrawn
Delayed Draw Term-1 Commitments have been terminated or reduced to zero pursuant
to the terms hereof.”
 
“Delayed Draw Term-1 Loans” shall mean the term loans made by Lenders to Company
pursuant to the second sentence of subsection 2.1A(i)(b).
 
“Term-1 Commitment” means as to any Lender, the obligation of such Lender, if
any, to make a Term-1 Loan to the Company on the Amendment No. 1 Effective Date,
in a principal amount not to exceed the amount set forth opposite such Lender’s
name under the heading “Term-1 Commitment” on Schedule 1 to the Amendment No. 1
Lender Addendum delivered by such Lender, or, as the case may be, in the
Assignment Agreement pursuant to which such Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof. On the
Amendment No. 1 Effective Date, the aggregate amount of the Term-1 Commitments
is $200,000,000.
 
“Term-1 Commitment Percentage” means as to any Lender at any time, the
percentage derived by dividing (x) the undrawn amount of such Lender’s Term-1
Commitment at such time by (y) the undrawn amount of all Lenders’ Term-1
Commitments at such time.
 
“Term-1 Lender” shall mean each Lender having a Term-1 Commitment.
 
“Term-1 Loans” shall mean the term loans made on the Amendment No. 1 Effective
Date and Delayed Draw Term-1 Loans made after the Amendment No. 1 Effective Date
by Lenders to the Company pursuant to subsection 2.1(A)(i)(b). For the avoidance
of doubt, the Term Loans and the Term-1 Loans (including the Delayed Draw Term-1
Loans) are of the same Class, will vote together as a Class, and are identical
for all purposes, except for amortization and LIBOR periods.
 
“Term-1 Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the funding of the Term-1 Loans, that Lender’s Term-1
Loan Commitment and (ii) after the funding of the Term-1 Loans, the outstanding
principal amount of the Term-1 Loan of that Lender.
 
(b)  Section 2.1A(i) is hereby amended by (i) inserting, “(a)” at the beginning
of the paragraph and (ii) inserting the following clause (b) immediately
preceding the last sentence of such Section 2.1A(i):
 
“(b) Subject to the terms and conditions hereof, each Lender with a Term-1
Commitment agrees, on the Amendment No. 1 Effective Date, to make Term-1 Loans
to the Company in Dollars in an aggregate principal amount equal to the lesser
of (x) such Lender’s Term-1 Commitment Percentage of the Term-1 Loans being made
on any such date and (y) the undrawn amount of such Lender’s Term-1 Commitment
on such date. Subject to the terms and conditions hereof, each Lender with a
Delayed Draw Term-1 Commitment agrees, at any time following the Amendment No. 1
Effective Date and on or prior to the Delayed Draw Term-1 Commitment Termination
Date, to make Delayed Draw Term-1 Loans to the Company in Dollars in an
aggregate principal amount equal to the lesser of (x) such Lender’s Term-1
Commitment Percentage of the Delayed Draw Term-1 Loans being made on any such
date and (y) the undrawn amount of such Lender’s Delayed Draw Term-1 Commitment
on such date.”;
 
(c)  Section 2.1B is hereby amended by inserting, at the end of the first
sentence, the following:
 
“provided that, any Term-1 Loan shall be in an aggregate minimum amount of
$50,000,000 and integral multiples of $5,000,000 in excess of that amount”;
 
(d)  Section 2.1C is hereby amended by deleting the following words from the
last sentence of the first paragraph:
 
“at the Funding and Payment Office”;
 
(e)  Section 2.2A(i) is hereby amended by adding the following clause to the end
of such Section:
 
“; provided, further, that on the Amendment No. 1 Effective Date for the Term-1
Loans, such Base Rate Margin shall be calculated using the Consolidated Leverage
Ratio as of March 31, 2007, and for purposes of calculating such Consolidated
Leverage Ratio, Consolidated Total Debt shall be calculated giving effect to an
assumed pro forma borrowing of the lesser of (a) $650.0 million of Term-1 Loans
or (b) the amount of outstanding Term-1 Loans plus available Term-1 Commitments
(such assumption of a pro forma borrowing to apply only to the calculation of
the Consolidated Leverage Ratio for Term-1 Loans made on the Amendment No. 1
Effective Date and for no other Loans and on no other date)”;
 
(f)  Section 2.2A(ii) is hereby amended by (i) adding the following clause
immediately after the words “Investment Grade”:
 
“; provided, further, that on the Amendment No. 1 Effective Date for Term-1
Loans, such Eurodollar Rate Margin shall be calculated using the Consolidated
Leverage Ratio as of March 31, 2007, and for purposes of calculating such
Consolidated Leverage Ratio, Consolidated Total Debt shall be calculated giving
effect to an assumed pro forma borrowing of the lesser of (a) $650.0 million of
Term-1 Loans or (b) the amount of outstanding Term-1 Loans plus available Term-1
Commitments (such assumption of a pro forma borrowing to apply only to the
calculation of the Consolidated Leverage Ratio for Term-1 Loans made on the
Amendment No. 1 Effective Date and for no other Loans and on no other date)”;
 
and (ii) by adding the following words to the first sentence of the next to last
paragraph immediately after the first mention of the words “subsection
6.1(iii),:
 
“starting with the Fiscal Quarter ended June 29, 2007,”;
 
(g)  Section 2.2B(vii) is hereby amended by adding the following immediately
after the word “time”;
 
“for Loans other than Term-1 Loans and Delayed Draw Term-1 Loans, and there
shall be no more than 10 Interest Periods outstanding at any time for Term-1
Loans and Delayed Draw Term-1 Loans”;
 
(h)  Section 2.3A is hereby amended by adding (i) “(i)” at the beginning of the
first sentence and (ii) the following clause (ii) to the end of such Section:
 
“(ii) The Company agrees to pay to the Administrative Agent for the account of
each Lender with a Delayed Draw Term-1 Commitment a commitment fee for the
period from and including the Amendment No. 1 Effective Date to and excluding
the Delayed Draw Term-1 Commitment Termination Date equal to the average of the
daily excess of the Delayed Draw Term-1 Commitments over the sum of the
aggregate principal amount of outstanding Delayed Draw Term-1 Loans multiplied
by the percentage per annum determined by reference to the applicable percentage
set forth in the table below opposite the Consolidated Leverage Ratio for the
four-Fiscal Quarter period ending on the date for which the applicable
Compliance Certificate has been delivered pursuant to subsection 6.1(iii), such
commitment fees to be calculated on the basis of a 360 day year and the actual
number of days elapsed and to be payable quarterly in arrears on the last
Business Day of March, June, September and December of each year, commencing on
June 29, 2007, and on the Delayed Draw Term-1 Commitment Termination Date:
 

 
 
CONSOLIDATED LEVERAGE RATIO
 
 
COMMITMENT
FEE APPLICABLE
PERCENTAGE
(PER ANNUM)
 
 
Level 1
 
 
Greater than or equal to 3.0x
 
 
0.250%
 
 
Level 2
 
 
Greater than or equal to 2.5x but less than 3.0x
 
 
0.200%
 
 
Level 3
 
 
Greater than or equal to 2.0x but less than 2.5x
 
 
0.150%
 
 
Level 4
 
 
Greater than or equal to 1.5x but less than 2.0x
 
 
0.125%
 
 
Level 5
 
 
Less than 1.5x
 
 
0.100%
 



provided that Level 5 of the grid above will apply if and so long as the Company
is rated Investment Grade; provided, further, that on the Amendment No. 1
Effective Date for the Term-1 Loans, such commitment fee shall be calculated
using the Consolidated Leverage Ratio as of March 31, 2007, and for purposes of
calculating such Consolidated Leverage Ratio, Consolidated Total Debt shall be
calculated giving effect to an assumed pro forma borrowing of the lesser of (a)
$650.0 million of Term-1 Loans or (b) the amount of outstanding Term-1 Loans
plus available Term-1 Commitments (such assumption of a pro forma borrowing to
apply only to the calculation of the Consolidated Leverage Ratio for Term-1
Loans made on the Amendment No. 1 Effective Date and for no other Loans and on
no other date). Upon delivery of the Compliance Certificate by the Company to
Administrative Agent pursuant to subsection 6.1(iii), starting with the Fiscal
Quarter ended June 29, 2007, the applicable commitment fee percentage shall
automatically be adjusted in accordance with such Compliance Certificate, such
adjustment to become effective on the next succeeding Business Day following
receipt by Administrative Agent of such Compliance Certificate; provided that if
at any time a Compliance Certificate is not delivered at the time required
pursuant to subsection 6.1(iii), from the time such Compliance Certificate was
required to be delivered until delivery of such Compliance Certificate, such
applicable commitment fee percentage shall be the maximum percentage amount
until such Compliance Certificate is delivered.”;
 
(i)  Section 2.3B is hereby amended by adding the following words after each
appearance of the word “Agent”:
 
“and the Joint Lead Arrangers”;
 
(j)  Section 2.4A is hereby amended by adding (i) the words “, other than the
Term-1 Loans,” after the word “Loans” in the first sentence of such paragraph,
(ii) immediately following the table as follows:
 
“provided that the Company shall make principal payment of the Term-1 Loans in
full on the Term Loan Maturity Date”,
 
and (iii) inserting the word “further” after the first “provided.”
 
(k)  Section 2.4B(i) is hereby amended by (i) inserting “(a)” before the first
sentence of such Section and (ii) inserting the following clause (b) to the end
of such Section:
 
“(b) The Company shall have the right, upon not less than three Business Days’
notice by delivery of a notice of commitment reduction to the Administrative
Agent, to terminate the remaining undrawn Delayed Draw Term-1 Commitments or,
from time to time, to reduce the amount of the undrawn Delayed Draw Term-1
Commitments. Any such reduction shall be in an amount equal to $10,000,000 or a
whole multiple of $1,000,000 in excess thereof (or, if less, the entire
aggregate amount of the Delayed Draw Term-1 Commitments), and shall reduce
permanently the Delayed Draw Term-1 Commitments then in effect.”;
 
(l)  Section 2.5A is hereby amended by adding (i) “(a)” before the first
sentence and (ii) the following clause (b) to the end of such Section:
 
“(b) The proceeds of the Term-1 Loans shall be used to effect open-market
purchases of the Company’s common stock and to pay related fees and expenses.”;
 
(m)  Section 2.6A is hereby amended by deleting the following words “10:00 A.M.
(New York City time)” and adding the following words in place of such words:
 
“11:00 A.M. (London time)”;
 
(n)  Section 4.2 is hereby amended by adding the following words immediately
after the word “Loans” in the first line of such section:
 
“, and for the avoidance of doubt, Term-1 Loans and Delayed Draw Term-1 Loans”;
 
(o)  Section 5.9 is hereby amended by deleting the following words immediately
after the word “is”:
 
“a “holding company” under the Public Utility Holding Company Act of 1935 or”;
 
(p)  Section 10.1B(i) is hereby amended by (i) deleting the dollar amount
“$5,000,000” and replacing it with the dollar amount as follows:
 
“$1,000,000”;
 
and (ii) deleting the clause “The parties to each such assignment shall
(i) electronically execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (which initially shall be ClearPar, LLC) or (ii) manually
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of US$3,500 and” and replacing
them with the following clause:
 
“The parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment Agreement via an electronic settlement system acceptable to
the Administrative Agent (or, if previously agreed with the Agent, manually),
and shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent) and”;
 
(q)  Section 10.1B(ii) is amended by adding the following word immediately
before the words “(a) accept such Assignment”:
 
“promptly”;
 
Section 2.  Conditions Precedent to the Effectiveness of This Amendment No. 1
 
(a)  Section 1 of this Amendment No. 1 shall become effective, and the
obligation of any Lender to make Term-1 Loans shall become effective, as of the
date when, and only when, each of the following conditions precedent shall have
been (or are or will be substantially concurrently therewith) satisfied or
waived by the Administrative Agent (the “Amendment No. 1 Effective Date”):
 
(i)  The Administrative Agent shall have received this Amendment No. 1, duly
executed by the Company, the Administrative Agent and the Requisite Lenders, and
the Administrative Agent shall have received (a) an Amendment No. 1 Lender
Addendum from each Term-1 Lender, and (b) the Consent and Reaffirmation executed
by the Subsidiary Guarantors;
 
(ii)  All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Amendment No. 1, shall be reasonably satisfactory in all respects to the
Administrative Agent;
 
(iii)  After giving effect to Amendment No. 1, all conditions precedent in
Sections 4.1A, F, G, H and J and 4.2A of the Credit Agreement shall be
satisfied, with the understanding that for this section 2.(a)(iii) of this
Amendment No.1, each reference to Closing Date in Sections 4.1A, F, G, H and J
and 4.2A of the Credit Agreement shall refer to the Amendment No. 1 Effective
Date;
 
(iv)  Since December 31, 2006, no event or events, adverse condition or change
in or affecting the Company that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect shall have occurred;
 
(v)  The Company shall have paid all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment No. 1
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto);
 
(vi)  The Company shall have paid the Lenders’ participation fees as specified
in the Engagement Letter.
 
(vii)  The Administrative Agent shall have received, at least five Business Days
in advance of the Amendment No. 1 Effective Date, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the USA Patriot Act;
 
(viii)  The Administrative Agent shall have received legal opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from (A) Thomas
M. Boudreau, general counsel of the Company, (B) Skadden, Arps, Slate, Meagher
and Flom LLP, special New York counsel for Loan Parties, (C) Drinker Biddle &
Reath LLP, special New Jersey and Pennsylvania counsel for Loan Parties, (D)
Baker & Hostetler LLP, special Florida counsel for Loan Parties and (E) Barnes &
Thornburg LLP, special Indiana counsel for Loan Parties, each in form and
substance reasonably satisfactory to the Agents and their counsel, dated as of
the Amendment No. 1 Effective Date and setting forth substantially the matters
in the opinions designated in Exhibits I-A, I-B, I-C, I-D, and I-E annexed
hereto and as to such other matters as Agents acting on behalf of Lenders may
reasonably request; and
 
Section 3.  Representations and Warranties
 
On and as of the Amendment No. 1 Effective Date and after giving effect to this
Amendment No. 1, each Loan Party hereby represents and warrants to the
Administrative Agent and each Lender as follows:
 
(a)  this Amendment No. 1 has been duly authorized, executed and delivered by
the Loan Parties and constitutes the legal, valid and binding obligations of
each of the Loan Parties enforceable against each of the Loan Parties in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and (iii) an
implied covenant of good faith and fair dealing, and the Credit Agreement, as
amended by this Amendment No. 1, constitutes the legal, valid and binding
obligation of the Loan Parties enforceable against the Loan Parties in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and (iii) an
implied covenant of good faith and fair dealing;
 
(b)  each of the representations and warranties contained in Section 5 of the
Credit Agreement and each other Loan Document is true, correct and complete in
all material respects on and as of the Amendment No. 1 Effective Date to the
same extent as though made on and as of such date (both before and after giving
effect to Amendment No. 1 and the transactions in connection herewith), except
that to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true, correct and complete in all material respects on and as of such earlier
date; provided, however, that references therein to the “Credit Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby and after giving
effect to the consents set forth herein; and
 
(c)  no Default or Event of Default has occurred and is continuing or would
result from the consummation of the borrowing contemplated by a Notice of
Borrowing that would constitute an Event of Default or Potential Event of
Default.
 
Section 4.  Fees and Expenses
 
The Company and each other Loan Party agree to pay on demand in accordance with
the terms of Section 10.2 of the Credit Agreement all reasonable documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment No. 1
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto).
 
Section 5.  Reference to and Effect on the Loan Documents
 
(a)  As of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment No. 1 and the Credit Agreement shall be
read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment No. 1 as of the Amendment
No. 1 Effective Date.
 
(b)  Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.
 
(c)  The execution, delivery and effectiveness of this Amendment No. 1 shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Company or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.
 
(d)  This Amendment No. 1 is a Loan Document.
 
Section 6.  Execution in Counterparts
 
This Amendment No. 1 may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy (or an attached .pdf to an e-mail) shall be effective as delivery of a
manually executed counterpart of this Amendment No. 1.
 
Section 7.  Governing Law
 
This Amendment No. 1 shall be governed by and construed in accordance with the
law of the State of New York.
 
Section 8.  Section Titles
 
The section titles contained in this Amendment No. 1 are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.
 
Section 9.  Notices
 
All communications and notices hereunder shall be given as provided in the
Credit Agreement.
 
Section 10.  Severability
 
The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
other person.
 
Section 11.  Amendment No. 1 Lender Addendum
 
Each Lender with a Term-1 Commitment on the Amendment No. 1 Effective Date shall
deliver to the Administrative Agent an Amendment No. 1 Lender Addendum duly
executed by such Lender, the Company and the Administrative Agent. Each Lender
with a Delayed Draw Term-1 Commitment on the Amendment No. 1 Effective Date
shall deliver to the Administrative Agent an Amendment No. 1 Lender Addendum
duly executed by such Lender, the Company and the Administrative Agent.
 
Section 12.  Successors
 
The terms of this Amendment No. 1 shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
 
Section 13.  Waiver of Jury Trial
 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT NO. 1 OR ANY OTHER LOAN DOCUMENT.
 
[SIGNATURE PAGES FOLLOW]

 




--------------------------------------------------------------------------------


 
 
In Witness Whereof, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.
 
 
 

EXPRESS SCRIPTS, INC.     By: /s/ Edward J. Stiften                        
                       Name: Edward J. Stiften     Title:
Senior Vice President and Chief
Financial Officer
 

 
 


 


--------------------------------------------------------------------------------


 
            

CREDIT SUISSE, Cayman Islands Branch as Joint Lead Arranger and Administrative
Agent           By:   /s/ Thomas Cantello                       Name: Thomas
Cantello   Title: Director    

 

By:   /s/ Shaheen Malik                         Name: Shaheen Malik     Title:
Director    

 
 
 
                                            

CREDIT SUISSE, Cayman Islands Branch as Issuing Lender           By:   /s/
Thomas Cantello                                               Name: Thomas
Cantello     Title: Director    

 

By:   /s/ Shaheen Malik                           Name: Shaheen Malik     Title:
Director    

 
 
 
 


--------------------------------------------------------------------------------


 
 
 

CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and Syndication Agent    
      By:   /s/ Allen Fisher                                       Name: Allen
Fisher       Title: Managing Director  

 
 
            

CITICORP NORTH AMERICA, INC., as Lender           By:   /s/ Allen
Fisher                                          Name:  Allen Fisher      
Title:  Managing Director  

 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
 

The undersigned hereby consents to the amendments set forth in Section 1 of
Amendment No. [LENDER NAME], as a Lender By:
                                                    

 
 
 
 
AMENDMENT NO. 1 AND CONSENT NO. 1 TO CREDIT AGREEMENT ALSO EXECUTED BY THE
FOLLOWING LENDERS (SIGNATURE PAGES OMITTED FROM FILING):


Allied Irish Banks PLC
Bank of America, N.A.
Bank Hapoalim B.M.
Bank Leumi USA
Bank of China, Los Angeles Branch
Bank of China, New York Branch
The Bank of New York
The Bank of Nova Scotia
Scotiabank Inc.
Bank of Taiwan, Los Angeles
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
Bayerische Landesbank, Cayman Islands Branch
BCI Miami Branch
Calyon New York Branch
Cathay United Bank
Chinatrust Bank (USA)
Commerce Bank, NA
Commerzbank AG, New York and Grand Cayman Branches
Deutsche Bank AG, New York Branch
E. Sun Commercial Bank, Ltd., Los Angeles Branch
Erste Bank Der Oesterreichischen Sparkassen
Fortis Capital Corp.
Fifth Third Bank, A Michigan Banking Corporation
Hua Nan Commercial, Los Angeles Branch
JPMorgan Chase Bank, N.A.
Landesbank Baden-Wuerttemberg New York Branch and/or Cayman Islands Branch
Mizuho Corporate Bank, Ltd.
National City
The Royal Bank of Scotland PLC
Sumitomo Mitsui Banking Corporation
Suntrust Bank
Taiwan Cooperative Bank, Los Angeles Branch
U.S. Bank National Association
Wachovia Bank, N.A.

